Execution Version
 
SECOND AMENDMENT TO
 
SECURITY AGREEMENTS AND CONVERTIBLE  PROMISSORY NOTE
 
THIS SECOND AMENDMENT TO SECURITY AGREEMENTS AND CONVERTIBLE PROMISSORY NOTE
(this “Amendment”) is effective as of the 1st day of August, 2009 (the
“Effective Date”) and made by and among MILLENNIUM BIOTECHNOLOGIES, INC., a
Delaware corporation having a place of business at 665 Martinsville Road, Suite
219, Basking Ridge, New Jersey 07920 (“Millennium”); MILLENNIUM BIOTECHNOLOGIES
GROUP, INC., a Delaware corporation also having a place of business at 665
Martinsville Road, Suite 219, Basking Ridge, New Jersey 07920 (“MBG”) and VENTIV
COMMERCIAL SERVICES, LLC, a New Jersey limited liability company having a place
of business at 200 Cottontail Lane, Somerset, New Jersey 08873 (“Ventiv”).


WITNESSETH:
 
WHEREAS, Millennium is currently obligated to Ventiv pursuant to that certain
Convertible Promissory Note in the original principal amount of $2,710,563.00
dated August 3, 2007 as amended by a first amendment to security agreements and
convertible promissory note dated February 27, 2009 (the “Note”), which Note was
given to memorialize and structure certain monetary obligations of Millennium to
Ventiv for services rendered pursuant to that certain Service Agreement between
Millennium and Ventiv dated as of April 1, 2006, as amended by that certain
First Amendment to Service Agreement dated August 7, 2007 (such agreement, as so
amended, the “Existing Service Agreement”);


WHEREAS, as security for the Note, Millennium and Ventiv entered into that
certain Security Agreement dated August 3, 2007 as amended by a first amendment
dated February 27, 2009 (the “Millennium Security Agreement”) whereby Millennium
granted Ventiv a security interest in certain collateral owned by Millennium
(the “Millennium Collateral”);


WHEREAS, as further security for the Note, on August 8, 2007 Millennium’s parent
entity MBG executed a continuing guarantee (the “MBG Guarantee”) of Millennium’s
obligations under the Note;


WHEREAS, as further security for the Note, and as security of MBG’s obligations
under the MBG Guarantee, MBG and Ventiv entered into that certain Security
Agreement also dated August 3, 2007 (the “MBG Security Agreement” and together
with the Millennium Security Agreement, the “Security Agreements”) whereby MBG
granted Ventiv a security interest in certain collateral owned by MBG;


WHEREAS, Millennium represents, warrants and covenants that it is offering to
accredited investors up to 75 units of its securities at a unit purchase price
of $100,000 (the “Offering”), each unit to include a secured senior note by
Millennium in the amount of $100,000 (the “Unit Notes”);

 
 

--------------------------------------------------------------------------------

 

WHEREAS, concurrently with this Agreement, Millennium and Ventiv are entering
into a new Service Agreement (the “New Service Agreement”) which shall replace
and supersede the Existing Service Agreement between the parties;


WHEREAS, the parties mutually desire to further amend the Note, and the Security
Agreements in accordance with the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
in this Amendment, the parties hereby agree as follows:


1.      Estoppel.  Millennium and MBG (collectively, the “Millennium Parties”)
each jointly and severally represent, warrant to Ventiv and agree as Follows:
 
1.1.           That the Note, the Security Agreements, and the MBG Guarantee
(collectively, the “Original Loan Documents”) are in full force and effect and
have not been modified;


1.2.           The Millennium Parties have duly authorized, executed and
delivered to Ventiv this Amendment and the Original Loan Documents to which each
is a party.  The Original Loan Documents and this Amendment constitute valid and
binding obligations of each of the Millennium Parties that is a party thereto,
enforceable against such party(ies) in accordance with their respective terms;


1.3.           That neither Millennium nor MBG have any offset, defense or
counterclaim with respect to any of their respective obligations under the
Existing Service Agreement or any of the Original Loan Documents (any such
offset, defense or counterclaim as may now exist being hereby irrevocably waived
by the Millennium Parties);


1.4.           That the Security Agreements create in favor of Ventiv a valid
security interest and lien with respect to the Collateral (as such term is
defined in the Security Agreements) which security interest and lien shall be
released no sooner than ninety (90) days after the Final Payment Date (as such
term is defined below) is received and negotiated by Ventiv;


1.5.           That the MBG Security Agreement creates in favor of Ventiv a
valid security interest and lien with respect to the Collateral (as such term is
defined in the MBG Security Agreement);


1.6.           The MBG Guarantee constitutes a valid and binding guarantee of
MBG of the prompt and full repayment by Millennium to Ventiv of the Note in
accordance with its terms.


1.7.           That the Millennium Parties hereby irrevocably and forever
release and discharge Ventiv and its successors and assigns, of and from any and
all liability, claims, cross-claims, demands, actions or causes of action
whether presently known or unknown arising prior to the date hereof or in any
way relating to the Original Loan Documents (as amended).


1.8.           That, except in connection with the Offering or as otherwise
agreed to in writing by Ventiv (in it sole and absolute discretion), the
Millennium Parties shall not (in any manner) hereafter lien or encumber any
sales or revenue received or to be received by the Millennium Parties or Ventiv
as a result of the Resurgex Project and/or Resurgex Service Agreement.

 
2

--------------------------------------------------------------------------------

 

1.9.           That the representations and warranties contained in the Security
Agreements are true and accurate and not misleading in any material respect as
of the Effective Date, such representations being incorporated herein as if set
forth herein at length.


2.      Ratification.        The Millennium Parties hereby each ratify, confirm
and reaffirm in all respects and without condition, all of the terms, covenants
and conditions set forth in the Original Loan Documents as expressly modified
hereby, and hereby each acknowledge and agree that, after giving effect to this
Amendment, each remains liable to Ventiv in accordance with the respective
terms, covenant and conditions of such Original Loan Documents.
 
3.      Restructuring and Repayment of the Note.         The parties agree to
restructure the terms of the Note as follows:
 
3.1.      Amendments to Note and Security Agreement.   The Note and Security
Agreements are hereby amended as follows:
 
3.1.1        One Hundred Ten Thousand ($110,000) Dollars shall be paid in cash
to Ventiv by Millennium on or before October 30, 2009 (the “Initial
Payment”).  Upon Ventiv’s receipt of the Initial Payment:
 
(a) the principal balance together with accrued interest due and owing under the
Note shall be reduced to Four Hundred Thousand ($400,000) Dollars of which One
Hundred Fifty Thousand ($150,000) Dollars shall be paid in cash on or before
February 1, 2010; and the remaining balance of Two Hundred and Fifty Thousand
($250,000) Dollars shall be paid in cash on or before June 1, 2010 (the “Final
Payment Date”).  No interest shall accrue regarding such payments, and upon
receipt in full of such payments aggregating $400,000 (on or before the Final
Payment Date), the Note shall be fully paid and satisfied.  Notwithstanding
anything to the contrary set forth above, in the event Ventiv does not receive
$400,000 by the Final Payment Date, the outstanding balance shall accrue
interest at the rate of ten percent (10%) per annum, compounded monthly, from
the Final Payment Date until the principal shall be paid in full.
 
(b)  Section 3, Section 4 and Section 6.3.2 of the first amendment to the Note
dated February 27, 2009 shall be of no further force or effect; and
 
(c) Ventiv shall execute a subordination agreement with the holders of the Unit
Notes, in the form annexed hereto subordinating payment under the Note to the
Unit Notes inclusive of all Unit Notes sold or to be sold in the Offering.

 
3

--------------------------------------------------------------------------------

 

3.1.2         Contemporaneous with Ventiv’s receipt of the Initial Payment, and
in exchange for the reduction of the Note as set forth in Section 3.1.1 above,
MBG shall issue to Ventiv that certain Warrant to purchase Five Million
(5,000,000) shares of MBG’s common stock (the “Warrant Stock”) which shall
provide Ventiv with an option to purchase all or any portion of the Warrant
Stock at any time(s) over a ten (10) year period at a purchase price of $0.20
per share of Warrant Stock.  Ventiv has been advised that MBG may not have a
sufficient number of authorized shares of common stock reserved to cover the
exercise of the Warrant Stock and accordingly, MBG in order to increase the
number of shares authorized for issuance under its corporate charter, or
alternatively to reverse split the number of shares of commons stock
outstanding, will hold a meeting of its stockholders to amend its corporate
charter within 120 days from the date hereof.  MBG hereby represents, warrants
and covenants that it shall take any and all action required to provide for a
sufficient number authorized shares of common stock to be reserved to cover the
exercise of the Warrant Stock by Ventiv.
 
4     Miscellaneous.
 
4.1          Status of Original Loan Documents.  Except as expressly set forth
herein, nothing herein is intended, nor shall it be construed, to amend,
supplement or otherwise modify any of the parties’ other rights, duties and
obligations pursuant to the Original Loan Documents, all of which remain in full
force and effect.
 
4.2                  Attorney Review; Payment of Fees.
 
4.2.1       Millennium hereby acknowledges that it has been given a full and
fair opportunity to review this Amendment and all other agreements, documents
and other information referenced herein with an attorney of its choosing, after
being afforded an opportunity and recommendation to do so by Ventiv.
 
4.2.2       Millennium acknowledges that by reason of Millennium’s inability
repay the Note in accordance with the Original Loan Documents, Ventiv has
incurred (and will incur) counsel fees and related costs and expenses in
connection with the preparation, negotiation, execution and delivery of this
Amendment.  Millennium understands that Ventiv has engaged the firm of Norris,
McLaughlin & Marcus, P.A. (“NMM”) to perform such services.  In that regard,
Millennium shall upon execution of this Amendment pay the fees, costs and
expenses of such firm in connection therewith in an amount not to exceed Five
Thousand Dollars ($5,000.00).  Ventiv shall provide Millennium with an invoice
of such legal fees within forty-five (45) days of the date hereof and Millennium
shall pay Ventiv within fifteen (15) days of its receipt of such invoice.  Any
failure by Millennium to pay such invoice same shall be considered an Event of
Default under the Note.
 
4.3          Further Assurances.  Each party hereto agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be reasonably necessary or appropriate in order to carry out the purposes
and intent of this Amendment.
 
4.4                  Waiver.  The waiver by either party of a breach of any
provisions contained herein shall be in writing and shall in no way be construed
as a waiver of any succeeding breach of such provision or the waiver of the
provision itself.
 
4.5                  Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  If this Amendment is
executed in counterparts, no signatory hereto shall be bound unless and until
each of the parties named below shall have duly executed or caused to be duly
executed a counterpart of this Amendment.

 
4

--------------------------------------------------------------------------------

 

4.6                  Entire Agreement.  This Amendment, the Original Loan
Documents (as modified by this Amendment) contain the entire agreement of the
parties regarding the subject matter hereof and supersedes all prior agreements,
understandings and negotiations regarding same.
 
Signature page follows

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.


MILLENNIUM BIOTECHNOLOGIES,
INC.
   
By:
/s/ Mark C. Mirken
 
Name:  Mark C. Mirken
 
Title:  Chief Executive Officer
   
MILLENNIUM BIOTECHNOLOGIES
GROUP, INC.
   
By:
/s/ Mark C. Mirken
 
Name:  Mark C. Mirken
 
Title:  Chief Executive Officer
   
VENTIV COMMERCIAL SERVICES, LLC
   
By:
/s/ Michael P. Ryan
 
Name:  Michael P. Ryan
 
Title:  CFO, Ventiv Commercial Services LLC


 
6

--------------------------------------------------------------------------------

 